Fourth Court of Appeals
                                San Antonio, Texas
                                     August 19, 2021

                                   No. 04-21-00292-CV

                  TEXAS DEPARTMENT OF TRANSPORTATION,
                                Appellant

                                             v.

               C-5 HOLDINGS, LLC and Stone Oak Storage Partners, LTD.,
                                   Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-23191
                       Honorable Norma Gonzales, Judge Presiding


                                      ORDER

       The Appellant's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant's brief is due on or before September 17, 2021.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court